THE

                            XAS




                    October 4, 1951

Hon. R. O'Hara Lanier, President
Texas Southern University
Houston 4, Texas          Opinion No. V-1298
                            Re: Authority of the Board
                                of Regents of Texas
                                Southern University to
                                prescribe new courses
                                of study during the
                                biennium beginning
Dear Sir:                       September 1, 1951.
             We quote from your recent letter as follows:
            "The general appropriation bill,
       House Bill 426, passed by the 52nd Leg-
       islature, 1951, placed certain restrlc-
       tions on courses of study, and set up
       certain standards for size of academic
       staffs and teaching loads for all state
       institutions of higher education. Texas
       Southern University naturally was with-
       in the coverage of those provisions.
       However, later in this session the Leg-
       islature passed Senate Bill 286 which
       apparently conflicts with the regula-
       tory provisions of the general appro-
       priation bill.
             "It is the belief of the univer-
       sity administration that Senate Bill
       286 operates to relieve Texas Southern
       University from the regulatory  provl-
       slons referred to above in House Bill
       426. If this is true, It would mean
       that in effect Senate Bill 286 placed
       the university for all practical pur-
       poses back within the operation of
       %~13~ill     140, Acts of the 50th Leg-
                , 1947, which set up the univer-
       sity.
Hon. R. O'Hara Lanier, Page 2 (V-1298)


           "I request your official opinion
      regarding the effect of Senate Bill
      286 upon the general appropriation
      bill, House Bill 426, 1951, as well as
      its effect upon Senate Bill 140, 1947."
           The Texas State University for Begroes was
established by Senate Bill 140, Acts 50th Leg., 1947,
ch. 29, p. 36 (Art. 2643b, V.C.S.). The name of the
institution was changed to Texas Southern Univerqitv
by House Bill 82, Acts 52nd Leg., 1951, ch. 65, p. 109
(Art. 2643f, V.C.S.).,
           Section 2 of Senate Bill 140, supra, reads
as follows:
           "To provide instruction, training,
     and higher education for colored people,
     there is hereby established a university
     of the first class in two divisions: the
     first, styled 'Texas Southern University'
     to be located at Houston . . . to be gov-
     erned by a Board of Directors as provided
     In Section 3 hereof; the second, to be
     styled ' The Prairie View A ricultural and
     Mechanical College of Texas8 at Prairie
     View . . . which shall remain under the
     control and supervision of the Board of
     Dfrectors of The Agricultural and Mechani-
     cal College of Texas. At Prairie View
     Agricultural and Mechanical College shall
     be offered courses in agriculture, the
     mechanic arts, engineering, and the nat-
     ural sciences connected therewith, to-
     gether with any other courses authorized
     at Prairie View at the time of the pas-
     sage of this Act, all of which shall be
     equivalent to those offered at the Agrl-
     cultural and Mechanical College of Texas.
     The Texas Southern University shall offer
     all other courses of higher learning, in-
     cluding, but without limitation, (other
     than ae to those professional courses de-
     signated for The Prairie View Agricultural
     and Mechanical College), arts and sciences,
     literature, law, medicine, pharmacy, den-
     tistry, journalism, education, and other
Hon. R. O'Hara Lanier, Page 3 (V-1298)



   professional courses, all of which shall
   be equivalent to those offered at The
   University of Texas. Upon demand being
   made by any qualified applicant for any
   present or future course of instruction
   offered at The University of Texas, or
   Its branches, such course shall.be es-
   tablished or added to the durriculum of
   the appropriate division of the schools
   hereby established In order that the
   separate universities for Negroes shall
   at all times offer ~equal educational op-
   portunities and training as that avail-
   ablent other persons of this state. .
   . .   (Note: Texas Southern University
   has been substituted herein for The
   Texas State University for Negroes to
   comport with House Bill 82, supra.)
          In Article V of House Bill 426, Acts 52nd
Leg., R.S. 1951, oh. 499, p. 1228, the general ap-
propriation bill for the biennium ending August 31,
19.53,appropriations are made to Prairie View Agri-
cultural and Mechanical College, Texas Southern
University, and other State institutions of higher
learning. Limitations on courses of study and
standards for size of academic staff and teaching
loads for these institutions are found In Sections
20, 21, and 22 of Article V, su ra at pages 1469-
1470. These sections provide-+n part as follows:
         "Sec. 20. Limitations on Courses
    of Study. None of the appropriations
    herein made and authorized, whether upon
    the State General Revenue Fund, local in-
    structional funds, or any other receipts
    and funds whatsoever except bequests and
    gifts, shall be expended for the contln-
    uance or establishment of a department of
    instruction which was not in existence on
    October 1, 1950, nor for courses of in-
    struction required for any degree which
    was not being offered by ;he institution
    on October 1, 1950, . . .
         "Sec. 21. Standards for Size of Ac-
    ademic Staffs. The number of full-time
    teachers employed in each teaching insti-
    tution named in this Article shall not,
Hon. R. O’Hara   Lanier, Page 4 (v-1298)


     for the fiscal year beginning September
     1, 1951, exceed the ratio of one such
     teacher for each fifteen (15) full-time
     student equivalents enrolled in such in-
     stitution on the sixth class day of the
     spring semester of 1951 or the sixth
     class day of the fall semester of 1951,
     whichever is the greater number.
          ". . .
          #I. . . The intent of the Fifty-
     second Legislature to limit the number
     of teachers employed at each institution
     to a reasonable number so that adequate
     salaries may be paid those who are em-
     ployed, and to preclude overstaffing
     which requires the money appropriated
     to be divided between too many teachers."
          "Sec. 22. Teaching Loads. During
     the biennium for which these funds are
     appropriated, it is declared the intent
     of the Fifty-second Legislature that the
     Governing Boards and heads of all State
     institutions of higher education shall
     offer only such courses and teach only
     such classes for which there is such a
     demand that each full-time teacher shall
     have a teaching load that is economical-
     ly justified; that they shall offer no
     elective course with an enrollment of
     less than ten (10) students in the lower
     division classes, and six (6) students
     in the upper division classes, and fur-
     ther that required courses under these
     limits should be kept to a minimum. . . .'
          Senate Bill 286, Acts 52nd Leby   R. S. 1951,
ch. 409, p. 752, codified as Article 20  3b-1, V.C.S.,
provides as follows:
           "Section 1. The Board of Directors
      of the Agricultural and Mechanical Col-
      lege of Texas shall prescribe the courses
      of study and the degrees to be offered at
      the Prairie View Agricultural and Mechani-
      cal College. The Board of Regents Of
      Texas Southern University shall prescribe
      the courses of study and degrees to be
Hon. R. O%ara   Lanier, Page 5 (V-1298)


    offered at the Texas Southern University.
    The courses of study and the degrees au;'
    thorised by,the governing Boards,of the
    respective institutions named above shall
    conform to the provisions of Senate Bill
    NO. 140, ,Acts of the 50th Legislature,
     1947.
          ~"Sec. 2. Funds appropriated to the
     Prairie View Agricultural and Mechanical
     College and the Texas Southern University
     by Article V of House Bill Ro. 426, Acts
     of the ,52nd Legislature, 1951, may be ex-
     pended for the purpose of conducting such
     courses of study as may be prescribed
     under the provisions of Section 1.
         "Sec. 3. All laws and parts of laws
    in conflict with the provisions of this
    Act are hereby repealed to the extent of
    such conflict only."
          The legislative history relative to House
Bill 426 and Senate Billy286 reveals that the last
legislative action concerning House Bill 426 was the
adoption of a Conference Committee Report thereon by
the House on May 10, 1951. The last legislative
action concerning Senate Bill 286 was-the adoption
of a Conference Committee Report thereon by the Sen-
ate on June 8, 1951. Insofar as legislative action
is involved, Senate~Bill 286 was the later expres-
sion of the legislative will. If any provisions of
these two acts are in conflict, "the first in time
or position must give way to the last, and the lat-
ter act will stand as the final expression of the
legislative will." Ex parte de Jesus DDE la 0, 227
S.W. 28 212, 213 (Tex. Crim. 1950). See Att'y Gen.
Op. V-990 (1950), and authorities there cited.
          The conclusion that Senate Bill 286 will
control in case of conflict between its provisions
and those of House Bill 426 is su ported also b
the rule that a specific statute PSenate Bill 286)
will control over a general statute (House Bill 426
enacted at the same ses,sionof the Legislature, re-
gardless of the date of enactment of the two stat-
utes. In such a situation, the specific statute
will be treated as an exception to the general,pro-
vision.  Cain v. State, 20 Tex. 355 (1857); Wrircht
Hon. R. O'Rara lanier, Page 6 (V-1298)


v. Broeter, 145 Tex. 142, 196 S.W.2d 82 (1946).
          The 52nd Legislature In Section 1 of Sen-
ate Bill 286 expressly provided that the courses of
study to be offered at Texas Southern University
and Prairie View Agricultural and Mechanical College
"shall conform to the provisions of Senate Bill 140,
Acts of the 50th Legislature, 1947." In Section 2
it further provided that the appropriations granted
to these two schools by Article V of House Bill 42.6
"may be expended for the purpose of conducting such
courses of study as may be prescribed under the pro-
visions of Section 1." The provision in Senate Bill
140 requiring the establishment of courses upon de-
mand of qualified applicants is clearly in conflict
with the provisions of Section 20 and with Sections
21 and 22 of Article V in House Bill 425 insofar as
these sections would curtail the offering of courses
which have been demanded.
          The effect of Senate Bill 286 is to except
Texas Southern University and Prairie View Agricul-
tural and Mechanical College from the restrictions      -_
appearing in Sections 20, 21, and 22,of Article V,
House Bill 426, where there Is a demardfor a course
koaccordance with the provisions of Senate Bill
      Since these schools are required to establish
such courses as are demanded, It is evident that the
institution m:'ghtnot be able to ,complywith this re-
quirement and at the same time maintain its staff and
minimum course enrollment within the limits set out
in Sections 21 and 22. However, we are of the opln-
ion that the schools are not authorized to offer du-
plicate sections in any elective course for which
the enrollment does not meet the minimum specified
in Section 22.
                    SUMMARY
          Senate Bill 286, Acts 52nd Lag., R.
     S. 1951, ch. 409, p. 752, exempts Texas
     Southern University from the provisions
     of Sections 20 21, and 22 of Article V
     of House Bill 426, Acts 52nd Leg., R.S.
     1951, ch. 499, p. 1228, (the general ap-
     propriation bill) relating to limitations
     on courses of study, standards for size
                                                        -.
     Hon. R. O'Hara Lenler, Page 7 (v-1298)
.-


          of academic staffs, and teacher loads
          when a course Is offered upon demand
          pursuant to the provisions of Senate
          Bill.140, Acts 50th Lee;.,1947, ch. 79,
          sp.36, codified as Article 2543b, V.C.
           .
     APPROVED:                      Yours very truly,
     J. C. Davis, Jr.                 PRICE DANIEL
     County Affairs Division        Attorney General
     Jesse P. Luton, Jr,
     Reviewing Assistant            BF77m,d
     Charles D. Mathews             Chester E. Ollison
     First Assistant                         Assistant
     CEO:awcz